Citation Nr: 1218971	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-46 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for residual scar, dorsal aspect of the right hand.  

2.  Entitlement to a compensable disability rating for residual scar, right lateral side of the neck.

3.  Entitlement to a compensable rating for residual scar, central base of the neck.

4.  Entitlement to a compensable disability rating for residual scar, right anterior chest wall.

5.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent from February 25, 2008, and rated as 50 percent disabling from December 9, 2010.  

6.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend C.P.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and December 2008 that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  Specifically, he presented testimony with regards to his claims for increased ratings for his service-connected residual scars on the right lateral side and central base of his neck, right hand scar, and PTSD disabilities.  A transcript of that hearing has been associated with the claims file.  

The issues of increased disability ratings for a right chest wall scar, a scar of the central base of the neck, a scar of the right lateral side of the neck, and PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

On March 8, 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for the claim for a compensable disability rating for his service-connected residual scar to the right hand.    


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to a compensable disability rating for residual scar on the right hand by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

During the March 8, 2012 Travel Board hearing, prior to promulgation of a decision in the appeal, the Veteran notified the Board of his desire to withdraw his appeal as to the issue of entitlement a compensable rating for his service-connected residual scar to the right hand disability.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of the hearing, satisfies the requirements for the withdrawal of a substantive appeal. See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn the appeal as to the issue of entitlement to a compensable rating for his residual right hand scar disability, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.


ORDER

The claim for a compensable rating for service-connected residual scar to the right hand is dismissed without prejudice.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Scars of the Neck and Chest Wall

The Veteran testified at his March 2012 personal hearing that his scar disabilities had worsened since his last examination in December 2010.  Specifically, he  endorsed increased symptoms of pain, tenderness, and limitation of motion/function.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the current severity of his service-connected neck and chest wall scars.

The Board further notes that the Veteran's residual scars to the right lateral side and central of his neck are currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  DC 7805 contemplates limitation of function of the affected area.  However, the RO appears to have overlooked the potential applicability of DC 7800, which allows for rating a scar of the head, face, or neck based on characteristics of disfigurement.  

The eight characteristics of disfigurement are:  (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Here, when he was examined in April 2008, the lateral right side of his neck measured approximately 1 cm. by 1 cm.   The scar on the back (base) of the Veteran's neck measured approximately 1 cm. by 1.5 cm.  Having the scars in excess of .6 cm in width would be considered a characteristic of disfigurement and warrant separate 10 percent ratings.  However, on examination in November 2008, the width of the right later neck was measured as being .5 cm.  The December 2010 VA examination similarly measured the scar on the right side of the Veteran's neck as being 2 cm. by .5 cm.  The scar on the central base of the Veteran's neck measured 1.5 cm. by .1 cm.  On Remand, the examiner should address the disparity in the measurement of the neck scars.

Clarification of Travel Board Hearing Request

In his November 2009 substantive appeal (VA Form 9), the Veteran elected for a Travel Board hearing.  As described above, such hearing was provided for other issues in March 2012, but not for an increased rating for the Veteran's residual scar to the right chest wall.  During the March 2012 Travel Board hearing, the undersigned attempted to clarify the issues that the Veteran was testifying about, which at the time appeared limited to claims for scars affecting the neck and for PTSD.  However, upon closer inspection of the claims file, there remains ambiguity as to whether he had the opportunity and/or desire to testify regarding the remaining increased rating claim for the residual chest wall scar.  It is imperative that the AOJ contact the Veteran to clarify whether he wishes to testify at a Board hearing concerning this issue.  If he does, the AOJ shall schedule him for another Board hearing for this claim.  38 C.F.R. §§ 20.700, 20.704.

PTSD

As for the remaining claim, the Board notes that the Veteran was last afforded a VA examination in December 2010 for his service-connected PTSD.  He testified at his March 2012 Travel Board hearing that his condition had worsened since he was last evaluated.  T., p. 3.  The Veteran indicated that he had difficulty getting along with his former coworkers, as well as his family members.  He also indicated that he had experienced passive homicidal and aggressive thoughts, panic attacks, and increased desires to isolate himself and avoid others.  T., p. 4-13.  The Veteran's testimony indicates that there has been an increase in the Veteran's PTSD symptomatology, following his December 2010 VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Accordingly, the RO/AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected PTSD.  

Total Disability Evaluation Based on Individual Unemployability 

The Court has held that a claim for a total disability evaluation based on individual unemployability (TDIU) is an element of all appeals for an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  

Here, the Veteran testified that he had stopped working on account of his PTSD.  He explained that he was never able to hold a job for many than a year.  He attributed this to his inability to get along with people.  The issue of TDIU is thereby raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a hearing election form.  Clarify whether he wishes to testify at a Travel Board or Board videoconference hearing concerning the claim for an increased rating for his service-connected residual scar to the right chest wall.  If he does, schedule him for another Travel Board or Board videoconference hearing for this claim at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

2. Obtain copies of any outstanding VA and private treatment records relevant to the Veteran's PTSD and/or scars of neck or chest wall following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3. Scheduled the Veteran for a VA PTSD examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The psychiatric examiner shall identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.  The examiner must assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  The examiner should also comment as to whether or not the symptoms of the Veteran's PTSD render him unemployable.

The rationale for all opinions expressed must be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such shall be stated along with a supporting rationale.

4. Scheduled the Veteran for a VA examination to determine the severity of his service-connected scars of right lateral neck, base of the neck, and chest wall.  All indicated tests and studies are to be performed.  All scars should be measured in centimeters.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should indicate whether any scar or scars is/are (1) tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

Further, as for the scars on the Veteran's neck, the examiner should comment on whether either or both scars is (1) 5 or more inches (13 or more centimeters) in length; (2) at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) elevated or depressed on palpation; (4) adherent to underlying tissue; (5) hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) has underlying soft tissue that is missing in an area exceeding 6 square inches (39 square centimeters); or, (8) skin that is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  Unretouched color photographs should included with the examination.  If the examiner determines that one or both scars measures less than .6cm at his widest part, he or she should attempt to reconcile this finding with that of the April 2008 VA examination.

5. Then readjudicate the claim for an increased ratings for PTSD and scars of the neck and chest wall, to include entitlement to a TDIU, in light of any additional evidence.  If any claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


